DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the combined teachings of Mattingly et al and Turner does not disclose wherein said radar sensor configuration has a controller with a multiplexer for selecting one of said radar sensors, because the Mattingly reference teaches a multiplexer selecting from different sensors, the examiner maintains. Though Mattingly discloses a multiplexer selecting different sensors (Mattingly et al, para 0022), it will still be obvious and not be a stretch for one of ordinally skill to use Mattingly to modify Turner because Turner teaches a system that includes a plurality of radar sensors with the radar sensors being able to detect different biometrics such as heart rate, blood pressure, blood oxygenation, blood velocity etc (Turner, para 0026). Detecting different biometrics indicates that the radar sensors include slight differences. As such, just like Mattingly that is able to select different sensors to sense different components, it would not be considered hindsight to modify the Turner system to include a multiplexer such as that of Mattingly to be able to select a particular radar sensor from the different biometric radar sensors that senses heart rate or blood pressure for instance thus enabling the Turner system to select a particular desired radar sensor to analyze a particular biometric.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 is dependent on cancelled claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Turner, US Patent Pub. 20190064344 A1, in view of Mattingly et al, US Patent Pub. 20090037034 A1, and further in view of Masuda, US Patent Pub. 20050077930 A1.
abstract: earpiece with one or more radar sensors), comprising: a radar sensor configuration having at least two radar sensors for capturing an operating gesture (abstract: earpiece with one or more radar sensors; para 0068: radar sensors enable sensing of gestures and adjusting hearing device accordingly thereafter); but fails to disclose said radar sensor configuration having a controller with a multiplexer for selecting one of said radar sensors; an amplifier connected downstream of said multiplexer; an analog/digital converter connected downstream of said amplifier, said analog/digital converter having a demultiplexer. However, Mattingly et al discloses a system with a plurality of sensors, which could include numerous radar sensors, that teaches the concept of using a multiplexer to select a particular sensor amongst the plurality of sensors based on requirements, where the sensors could include from a number of radar sensors (Mattingly et al, para 0022), further comprising an analog/digital converter connected downstream of said amplifier (Mattingly et al, para 0022: digitizing the signal within the multiplexing process). It would have been obvious to modify the system of Turner to include a multiplexer to be able to selectively receive and process signals from particular radar sensors when required as taught in Mattingly et al for the purpose of being able to select from a particular radar sensor when required.
Masuda discloses a system where multiplexed signals are amplified (Masuda, para 0043), wherein said analog/digital converter has a demultiplexer (Masuda, para 0043: demultiplexer). It would have been obvious to modify the Mattingly et al reference as used to modify Turner such that an amplifier is used to manipulate the multiplexed 
Re Claim 2, the combined teachings of Turner, Mattingly et al and Masuda disclose the hearing device according to claim 1, wherein each of said radar sensors has at least one radar antenna (Turner, para 0004: a radar system has a transmitter antenna and a receiver antenna).
Re Claim 7, the combined teachings of Turner, Mattingly et al and Masuda disclose the hearing device according to claim 3, further comprising a clock generator used to apply signals to said multiplexer and said demultiplexer (Masuda, para 0043: clock control).
Claim 12 has been analyzed and rejected according to claim 1.
Re Claim 13, the combined teachings of Turner, Mattingly et al and Masuda disclose the method according to claim 12, wherein the radar sensor configuration changes, in response to a trigger signal, from an idle mode, in which the radar sensors are not operated to capture the operating gesture, to an active mode, in which the radar sensors are operated to capture the operating gesture (Turner, paras 0095: radar sensor is activated by a trigger signal when the earpiece is turned on/full power mode (e.g. not in power save mode, low power mode or charging mode); wherein full power mode is triggered when the earpiece is positioned within a user’s ear and low power mode/idle mode when the earpiece is not(as emphasized in para 0040), thus not activating the radar sensors when the earpiece is not in a user’s ear (meaning a trigger signal is not sent to activate the radar sensors since the earpiece is in a low power mode)).

Claims 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turner, US Patent Pub. 20190064344 A1, Mattingly et al, US Patent Pub. 20090037034 A1, and Masuda, US Patent Pub. 20050077930 A1, as applied to claim 1 above, in view of King et al, US Patent 10299018 B1, and further in view of Carter et al, US Patent Pub. 20100039309 A1.
Re Claim 8, the combined teachings of Turner, Mattingly et al and Masuda disclose the hearing device according to claim 1, but fail to disclose further comprising a housing having a visible side and a housing wall, wherein said radar sensors are disposed in said housing wall, and/or wherein said radar sensors can be optically seen on the visible side. However, King et al discloses where radar sensors are housed within a housing with transparent radar material (King et al, claims 5 & 18). Further, Carter et al reference is used to teach the concept of where sensors that utilize a radar system are arranged in such a way to obtain strong scattering of radar signals from dielectric material such as glass (Carter et al, para 0019: glass is visible see through). Thus, it would have been obvious to modify the King et al reference to further modify Turner whereby the transparent radar material of King is made up of glass as taught in Carter et al, wherein glass is see through, for the purpose of housing the radar sensors in a glass housing to enable strong scattering of the radar signals.
Re Claim 11, the combined teachings of Turner, Mattingly, Masuda, King et al and Carter et al disclose the hearing device according to claim 8, but fail to explicitly disclose wherein said radar sensors are disposed in said housing wall in a manner flush-mounted with the visible side. However, it would have been obvious to mount the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, US Patent Pub. 20190064344 A1, Mattingly et al, US Patent Pub. 20090037034 A1, and Masuda, US Patent Pub. 20050077930 A1, as applied to claim 1 above, in view of Laplante-Levesque et al, US Patent Pub. 20180263562 A1.
Re Claim 9, the combined teachings of Turner, Mattingly et al and Masuda disclose the hearing device according to claim 1, but fail to disclose wherein the hearing device is a hearing aid. However, Laplante-Levesque et al discloses a hearing aid device with a radar sensor (Laplante-Levesque et al, para 0021). It would have been obvious to modify the Turner system such that its radar sensors could be used with a hearing aid as taught in Laplante-Levesque et al for the purpose of utilizing radar detection within a hearing aid device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, US Patent Pub. 20190064344 A1, Mattingly et al, US Patent Pub. 20090037034 A1, and Masuda, US Patent Pub. 20050077930 A1, as applied to claim 2 above, in view of Lehnertz, US Patent Pub. 20150325119 A1.
Re Claim 10, the combined teachings of Turner, Mattingly et al and Masuda disclose the hearing device according to claim 2, but fail to disclose wherein said at least one radar antenna is a patch antenna. However, Lehnertz teaches the concept of a radar sensor that utilizes a transceiver which includes a patch antenna (Lehnertz, para 0023). It would have been obvious to modify the Turner device such that its rad antennae are patch antennae as taught in Lehnertz for the purpose of using antennae with low profile.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651       					3/2/2022